Citation Nr: 1812372	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 2000 to December 2000 and in the U.S. Air Force from February 2003 to July 2003, March 2004 to August 2004, April 2005 to September 2005, and January 2007 to June 2007, including service in Iraq.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  The issue has been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claims.  

Regrettably, the Board's review of the claims file reveals that the AOJ obtained and reviewed a different veteran's VA treatment records in adjudicating these claims.  Given the obvious differences between the Veteran described in the treatment records and the present Veteran, it does not appear that the AOJ reviewed the records.  On remand, the AOJ must obtain all VA treatment records for the correct veteran and thoroughly review them.  

Additionally, the VA examinations and opinions may rely on the wrong VA treatment records and are, therefore, not adequate to decide the claims.  New VA examinations and opinions must also be obtained for each of the disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Before taking any other action, ensure the integrity of the current claims file by verifying that all inappropriate records are removed.

2.  Obtain and associate with the claims file any VA treatment records.  All attempts to obtain these records should be documented in the claims file.  The AOJ must ensure that the VA treatment records obtained are for the correct Veteran.

3.  Thereafter, schedule the Veteran for VA examinations with appropriate examiners (other than the December 2012 examiners) to address the nature and etiology of his claimed low back, left knee, left shoulder, and psychiatric disabilities.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to the low back disability, the examiner must identify any current low back disabilities, to include any that have resolved during the appeals period (June 2012 to the present).  Any necessary testing should be completed, including relevant imaging.  The examiner should answer the following questions.  

* Is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's preexisting mild dextroscoliosis and deformity of the L4 vertebra was not aggravated beyond the natural progression of the condition?  

* Is it at least as likely as not (a 50 percent probability or greater) that any identified low back disability other than mild dextroscoliosis and deformity of the L4 vertebra had its onset in service or was otherwise etiologically related to active service?  The examiner is advised that no other low back disability is considered to have pre-existed his military service. 

* The examiner is advised that ONLY mild dextroscoliosis and deformity of the L4 vertebra are considered to have pre-existed his military service.  

With regard to the left knee and left shoulder disabilities, the examiner must identify any current left knee and/or left shoulder disabilities, to include any that have resolved during the appeals period (June 2012 to the present).  Any necessary testing should be completed, including relevant imaging.  S/he should then state whether it is at least as likely as not (a 50 percent probability or greater) that each such disability that had its onset in service or was otherwise etiologically related to active service.  The examiner should specifically address the 2005 service treatment records noting left shoulder pain, and the 2007 service treatment records noting left knee problems while in Iraq, including the line of duty determination.  If the examiner is unable to diagnose any left knee or left shoulder disorder, he or she should state whether the Veteran's complaints of left knee and left shoulder pain may be attributed to any other identifiable cause or etiology or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

With regard to the psychiatric disability, the examiner must identify any current psychiatric disorder, to include any that have resolved during the appeals period (June 2012 to the present).  The examiner is directed to pay particular attention to the Veteran's May 2014 VA Form 9 stating that he does experience subjective distress from his psychiatric symptoms.  The examiner should then state whether it is at least as likely as not (a 50 percent probability or greater) that each such disability that had its onset in service or was otherwise etiologically related to active service, including his stressful experiences in service.  The examiner should specifically address the December 2012 VA examination report noting that the Veteran's psychiatric symptoms, though considered mild, were related to his exposure to stressful moments in Iraq.

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

